     '    '   -
     AO 245B (Rev. 02/08/2019) Judgment in a Cdminal Petty Case (Modified)                                                                          Page 1 ofl   x~   I




                                         UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                          v.                                                (For Offenses Committed On or After November 1, 1987)



                            Maricela Galindo-Salome                                         CaseNumber: 3:19-mj-22148

                                                                                            John G Cotsirilos
                                                                                            Defendant's Attorney


     REGISTRATION NO. 85423298
     THE DEFENDANT:
      lg) pleaded guilty to count(s) 1 of Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section               Nature of Offense                                                                      Count Number(s)
         8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                            1

         D The defendant has been found not guilty on count(s)                         ~~~~~~~-----'-~~~~~~~~~~~


         D Count(s)                                                                          dismissed on the motion of the United States.

                                                     IMPRISONMENT
Ir              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
I
         imprisoned for a term of:

I                                   J8l, TIME SERVED                                    D                                         days
I
.I        lg)Assessment: $10 WAIVED ~ Fine: WAIVED
.1
'I       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
'I
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                          charged in case


             · IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant'.s economic circumstances.

                                                                  -·---                 Tuesday, May 28, 2019
                                                                    ;; '.I r;•m '.'n    Date-jlf IJllposition of Sentence
                                                                                :JJ
         Received       ·   /-t;~,-               I               MAY 2 8 2019

                                                 1 so5i.~-:;:.\·, ~;~:~?i1.~T.11cr COUR~orr~~~r;T~~~:JrrT:~;~DGE
                                                  1

                    DUSM     -
                                                  nv         ~"     •0U</CTor:-.,,   i..I
                                                 --=:._-                     ICA1.IFOP.N•~
                                                           --~--"                  DEPUTY
                                                                                   ~

         Clerk's Office Copy                                                                                                             3:19-mj-22148
